DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
The office action is responsive to the amendment filed on 9/25/2020. As directed by the amendment, claims 1-2, 8, 17, 20-21, 29-30, 35-36, and 38-41 were amended and claims 7, 14-15, 19, 27-28, 33-34 were canceled. Thus, claims 1-6, 8-13, 16-18, 20-26, 29-32, and 35-41 are presently pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 30-31, and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lurie (US 6,155,257) in view of Wallace et al. (US 5,915,380), Berthon-Jones et al. (US 6,840,240 B1), and Nord (US 5,915,381).
Regarding claim 1, Lurie discloses a ventilator apparatus (cardiopulmonary resuscitation ventilator) (title), comprising: 
a portable housing (housing 36 with handle 42 for transport) (Fig. 3; col. 9, lines 55-60);  
a pneumatic assembly disposed in the portable housing (compressible bag 44, plunger 52, motor 54, pinion 56, rack 58) (Fig. 3; col. 9, line 61; col. 10, lines 2-5), the pneumatic 
and a controller disposed in the portable housing (ventilation control module 112 is part of circuitry inside ventilation system 10) (Fig. 6; col. 12, lines 40-41, 53-56) and in communication with the pneumatic assembly (module 112 controls compression of bag 44) (Fig. 6; col. 12, lines 53-56), the controller being configured to operate the pneumatic assembly to output gas to the patient's air passage (module 112 controls compression of bag 44, which determines volume of gas the patient inhales) (Fig. 6; col. 12, lines 53-56), 
wherein the controller is configured to operate the pneumatic assembly to output gas to the patient's airway at fixed intervals and according to one or more breath delivery parameters, the one or more breath delivery parameters comprising a ventilation rate and a tidal volume (ventilation ratio setting determines the fixed number of compressions until a ventilation, thus determining the ventilation rate; air volume control 98, which is part of module 112, controls the tidal volume of gas administered) (col. 7, lines 35-40; col. 11, lines 39-46; col. 12, lines 3-12), 
wherein the controller is further configured to generate a periodic synchronization signal for a chest compression to be performed on the patient when administering CPR to the patient (metronome 120 to signal rescuer for chest compressions) (col. 13, lines 31-35) and to sequence, in a manner suitable for administering CPR to the patient, the generation of periodic synchronization signals with the operation of the pneumatic assembly to output gas to the patient's airway at fixed intervals (the metronome times compressions and the ventilation rate depends on the number of compressions, thus they are synchronized).

However, Wallace teaches a ventilation control system (Wallace; abstract, lines 1-2) with a patient parameter input control (graphic user interface 20) (Wallace; Fig. 1) configured to be manipulated to input a patient size characteristic (ideal body weight value adjusted by a user) (Wallace; col. 3, lines 43-48; col. 11, lines 33-38) to the controller (interface 32 for providing control signals) (col. 6, lines 37-39), and wherein the controller is configured to determine an initial tidal volume based on the patient size characteristic input to the controller (before starting ventilation, IBW is entered so that only ranges of ventilation settings suitable for that weight, including volume, are available to administer) (Wallace; Fig. 7; col. 3, lines 43-48; col. 12, lines 56-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the control panel of Lurie to receive an input of a patient size characteristic and to determine an initial tidal volume based on the patient size characteristic input to the controller, as taught by Wallace, for the purpose of ensuring the ventilator to provide ventilation to a patient appropriate for the patient’s weight (Wallace; col. 3, lines 43-48).
Lurie does not disclose the controller is configured to assess a peak inspiratory pressure of the gas output to the patient's airway and adjust the ventilation rate and the tidal volume to reduce the peak inspiratory pressure and maintain a desired minute volume of the gas output 
However, Berthon-Jones teaches control of pressure in ventilation (Berthon-Jones; title; abstract) in which it is stated that detecting peak pressure and comparing it to a maximum threshold value is a known technique. If the threshold is exceeded, corrective action is taken (Berthon-Jones; col. 1, lines 40-48). Moreover, Nord teaches an apparatus for controlling breathing (Nord; abstract) wherein the controller (control device 12) (Nord; Fig. 1; col. 2, lines 51-53) is configured to assess a pressure of the gas output to the patient's airway (compliance is the ratio between pressure and volume, thus inspired pressure is assessed) (Nord; Fig. 3; col. 2, lines 5-14; col. 4, lines 26-40) and adjust the ventilation rate and the tidal volume to reduce the peak inspiratory pressure and maintain a desired minute volume of the gas output to the patient’s airway when a predetermined threshold is exceeded (peak inspiratory pressure and breathing rate are reduced when the second compliance threshold 48 is exceeded and the target minute volume is maintained; as pressure and volume have a relationship as seen in Fig. 2 where volume increases when pressure increases, and volume decreases when pressure decreases, the reduction of peak inspiratory pressure must also reduce the volume of gas inspired) (Nord; Figs. 2-3; col. 4, lines 26-40; col. 5, lines 33-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lurie controller to be configured to assess a peak inspiratory pressure and compare it to a predetermined threshold to determine corrective action, as taught by Berthon-Jones, and to adjust the ventilation rate and the tidal volume when the threshold is exceeded, as taught by Nord, for the purpose ensuring patient 
Regarding claim 2, the modified Lurie device teaches at least one operator control disposed on the portable housing (control panel 38) (Lurie; Figs. 3, 5), the at least one operator control comprising a patient parameter input control (graphic user interface 20) (Wallace; Fig. 1) configured to be manipulated to input at least one patient parameter to the controller (ideal body weight value adjusted by a user) (Wallace; col. 11, lines 33-38), wherein the at least one patient parameter input to the controller comprises the patient size characteristic (ideal body weight, or IBW) (Wallace; col. 3, lines 43-48).
Regarding claim 3, the modified Lurie device teaches the patient size characteristic input to the controller comprises an estimated patient weight (ideal body weight value adjusted by a user) (Wallace; col. 1, lines 33-38).
Regarding claim 4, the modified Lurie device does not explicitly disclose the controller is configured to determine a period between generation of synchronization signals based on the patient size characteristic input to the controller. 
However, Lurie does disclose the compression/ventilation rate is adjustable as depending on the situation (Lurie; col. 11, lines 42-46). Additionally, Wallace further teaches appropriate ventilator settings depends on weight, such as the weight difference between an adult and child (Wallace; col. 11, lines 46-51). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the programing of the controller of the Lurie device to account 
Regarding claim 6, Lurie discloses the periodic synchronization signal comprises at least a visual or audible signal to synchronize the performance of chest compressions (metronome 120; visual and audible signals) (col. 13, lines 31-35).
Regarding claim 30, Lurie discloses the controller is configured to determine the one or more breath delivery parameters in accordance with one of multiple predetermined CPR operational modes input to the controller (chosen operational mode determines ventilator operation) (col. 4, lines 24-36).
Regarding claim 31, Lurie discloses the multiple predetermined CPR operational modes comprise a CPR tube mode (Applicant’s specification para. [0088] and para. [0092] describes the CPR tube mode as a mode in which ventilations at fixed intervals are provided when there is a device used to ensure a patient’s airway is protected, such as an endotracheal tube. Lurie teaches a device such as an endotracheal tube can be used during ventilations, and a mode of operation includes ventilating a patient at regularly timed intervals.) (Lurie; col. 4, lines 24-36; col. 8, lines 30-39) and a CPR mask mode (Applicant’s specification para. [0099] describes the CPR mask mode as a mode in which ventilations at fixed intervals are provided when a patient’s airway is unprotected, such as when a mask is on the patient. Lurie teaches a device such as a laryngeal mask can be used during ventilations, and a mode of operation includes ventilating a patient at regularly timed intervals.) (Lurie; col. 4, lines 24-36; col. 8, lines 30-39).
Regarding claim 38, the modified Lurie device teaches wherein the controller is configured to readjust the ventilation rate and the tidal volume to reduce the peakIn Reply to USPTO Correspondence of December 27, 2019Attorney Docket No. 7460-159700 inspiratory 
Regarding claim 39, the modified Lurie device does not teach wherein the controller is configured to generate an alarm after adjusting the ventilation rate and the tidal volume when the assessed peak inspiratory pressure remains above the predetermined threshold pressure.
However, Berthon-Jones further teaches generating an alarm after adjusting breath delivery parameters when the assessed peak inspiratory pressure remains above the predetermined threshold pressure (ventilator support reduced as desired peak pressure threshold approached; alarm issued when peak pressure threshold is exceeded) (Berthon-Jones; col. 1, lines 40-48; col. 2, lines 41-44; col. 5, lines 36-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Banner device such that the controller is configured to generate an alarm when the peak inspiratory pressure is exceeded, as taught by Berthon-Jones, for the purpose of alerting a healthcare provider to the patient’s ventilation problem.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lurie in view of Wallace, Berthon-Jones, and Nord as applied to claim 1 above, and further in view of Melker et al. (US 6,000,396).
Regarding claim 5, the modified Lurie device does not teach the controller is configured to adjust the breath delivery parameters suitable for administering CPR to the patient based on a monitored ambient pressure. 
However, Melker teaches a ventilator (Melker; title) with a controller (microprocessor) (col. 15, line 42) is configured to adjust the breath delivery parameters to the patient based on a monitored ambient pressure (barometric pressure transducer detects ambient pressure, maintains selected tidal volume delivered) (Melker; col. 15, lines 39-46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Lurie to include a barometric pressure transducer to detect changes in ambient pressure, as taught by Melker, in order to appropriately maintain a selected respiratory volume and offset any changes due to ambient pressure (Melker; col. 15, lines 39-46).
Claims 8-9, 16-18, 20-23, 25-26, and 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banner (US 6,796,305 B1) in view of Melker, Berthon-Jones, and Nord.
Regarding claim 8, Banner discloses a ventilator apparatus (ventilator 20) (Fig. 1), comprising: 
a portable housing (ventilator types listed are portable and have housings) (col. 5, lines 51-54); 
a pneumatic assembly disposed in the portable housing (pneumatic subsystem 32 in ventilator 20) (Fig. 2B), the pneumatic assembly being configured to output gas to be delivered 
a controller disposed in the portable housing and in communication with the pneumatic assembly (processing subsystem 40 in ventilator 20) (Fig. 2B), the controller being configured to operate the pneumatic assembly to output gas to the patient's air passage (subsystem 40 governs ventilation supply) (col. 5, lines 55-59); 
at least one other sensor in communication with the controller and configured to take measurements with respect to the gas output to the patient’s airway by the pneumatic assembly (pressure sensor 55 measures breathing gas pressure, and subsystem 40 is connected to sensor 55; tidal volume calculated from flow rate sensor 53 output signal 51 by extraction subsystem 70, and extraction subsystem 70 is part of processing subsystem 40) (col. 7, lines 44-47, 54-56; col. 9, lines 60-62; col. 10, lines 8-15, 32-36),
wherein the controller is configured to determine breathing parameter data (ventilator setting controls) (col. 9, lines 7-25) and to operate the pneumatic assembly to output gas to the patient's air passage according to the determined breathing parameter data (ventilator settings include ventilator breathing frequency and tidal volume) (col. 9, lines 1-13; col. 11, lines 25-40), the breathing parameter data comprising a ventilation rate and a tidal volume (breathing frequency and tidal volume are two of the ventilator settings which can be adjusted) (Banner; col. 9, lines 1-13; col. 11, lines 25-40),
wherein the controller is configured to determine an initial tidal volume based on a patient size characteristic input to the controller (operator provides subsystem 40 with patient 
and the controller is configured to assess a peak inspiratory pressure of the gas output to the patient's airway (extraction subsystem 70 identifies peak inflation pressure, then intelligence subsystem 80 makes an assessment of ventilation) (col. 10, lines 8-21; col. 11, lines 25-40) and adjust ventilation rate and the tidal volume (intelligence subsystem 80 can adjust the desired ventilator settings based on the assessment) (col. 11, lines 25-40).
Banner does not disclose a barometric pressure sensor in communication with the controller, the barometric pressure sensor being configured to monitor ambient barometric pressure and to communicate the monitored ambient barometric pressure to the controller, and the controller is configured to apply correction factors to the measurements made by the at least one other sensor in communication with the controller and to adjust the breathing parameter data based on the monitored ambient barometric pressure.
However, Melker teaches a ventilator (Melker; title) with a barometric pressure sensor (barometric pressure transducer) (Melker; col. 15, line 39) in communication with the controller (microprocessor gets ambient pressure information from transducer to control ventilation of volume) (Melker; col. 15, lines 39-46), the barometric pressure sensor being configured to monitor ambient barometric pressure and to communicate the monitored ambient barometric pressure to the controller (Melker; col. 15, lines 39-46), and the controller is configured to apply correction factors (microprocessor compensates for ambient pressure to maintain an appropriate tidal volume) (Melker; col. 15, lines 39-46) and to adjust the breathing parameter data based on the monitored ambient barometric pressure (barometric pressure transducer 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Banner to include a barometric pressure transducer to detect changes in ambient pressure and to use the ambient pressure measurements to correct a patient’s tidal volume, as taught by Melker, in order to appropriately maintain a selected respiratory volume and offset any changes due to ambient pressure (Melker; col. 15, lines 39-46). In this way, the controller of the modified Banner device could correct invention’s operation so that the tidal volume measurements taken by the Banner flow sensor 53 are corrected to ensure the appropriate tidal volume for the patient is maintained.
Banner does not disclose the controller is configured to reduce the peak inspiratory pressure and maintain a desired minute volume of the gas output to the patient’s airway when the assessed peak inspiratory pressure exceeds a predetermined threshold pressure.
However, Berthon-Jones teaches control of pressure in ventilation (Berthon-Jones; title) in which it is stated that detecting peak pressure and comparing it to a maximum threshold value is a known technique. When the threshold is exceeded, corrective action is taken (Berthon-Jones; col. 1, lines 40-48). Moreover, Nord teaches an apparatus for controlling breathing (Nord; abstract) wherein the controller (control device 12) (Nord; Fig. 1; col. 2, lines 51-53) is configured to assess a pressure of the gas output to the patient's airway (compliance is the ratio between pressure and volume, thus inspired pressure is assessed) (Nord; Fig. 3; col. 2, lines 5-14; col. 4, lines 26-40) and adjust the ventilation rate and the tidal volume to reduce 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Banner controller to be configured to assess a peak inspiratory pressure and compare it to a predetermined threshold to determine corrective action, as taught by Berthon-Jones, and to adjust the ventilation rate and the tidal volume and maintain a desired minute volume when the threshold is exceeded, as taught by Nord, for the purpose ensuring patient safety by avoiding the excessive build-up of pressure in a patient’s lungs (Nord; Fig. 3; col. 4, lines 41-48).
Regarding claim 9, Banner discloses the controller is configured to determine the breathing parameter data in accordance with at least one predefined operational mode input to the controller (ventilator modes can be chosen by operator or processing subsystem 40) (col. 5, lines 65-68; col. 6, lines 1-7).
Regarding claim 16,
Regarding claim 17, Banner discloses the at least one operator control is configured to input at least one patient physical characteristic to the controller (patient age, weight) (col. 8, lines 32-38).
Regarding claim 18, Banner discloses the at least one operator control is configured to input the at least one predefined operational mode to the controller (modes can be selected by operator; operator would need to use interface 60 to select mode so mode software can be executed) (col. 5, lines 65-67; col. 8, lines 27-32).
Regarding claim 20, Banner discloses the patient size characteristic comprises an estimated patient weight (operator provides subsystem 40 with patient weight) (col. 8, lines 32-38, 62-67).
Regarding claim 21, Banner discloses the at least one other sensor comprises: a first sensor (pressure sensor 55) (Fig. 3) disposed in or on the portable housing and configured to measure an output pressure of the gas output to the patient's airway by the pneumatic assembly and communicate the measured output pressure to the controller (sensor 55 measures breathing gas pressure; subsystem 40 connected to sensor 55) (col. 7, lines 44-47, 54-56); 
and a second sensor (flow rate sensor 53) (Fig. 3) disposed in or on the portable housing and configured to measure a tidal volume of the gas output to the patient's airway by the pneumatic assembly (tidal volume calculated from flow rate sensor output signal 51 by extraction subsystem 70) (col. 10, lines 8-15, 32-36) and communicate the measured tidal volume to the controller (extraction subsystem 70 is part of processing subsystem 40) (col. 9, lines 60-62), 

Regarding claim 22, Banner discloses a manual breath control configured to be manipulated to command the controller to operate the pneumatic assembly to output at least one breath of gas to the patient's airway according to the breathing parameter data determined by the controller (operator selecting a ventilator mode) (col. 5, lines 65-67; col. 6, lines 1-8).
Regarding claim 23, Banner discloses the at least one other sensor comprises at least one pressure sensor (pressure sensor 55) (Fig. 3).
Regarding claim 25, Banner discloses the at least one other sensor comprises at least one flow sensor (flow rate sensor 53) (Fig. 3).
Regarding claim 26, Banner discloses the at least one flow sensor comprises at least one of an external air flow sensor (flow rate sensor 53 is outside of the patient, between connector 26 and tube 25) (Fig. 3; col. 8, lines 7-9).
Regarding claim 40, the modified Banner device teaches wherein the controller is configured to readjust the ventilation rate and the tidal volume to reduce the peak inspiratory pressure and maintain the minute volume of the gas output to the patient's airway when the 
Regarding claim 41, the modified Banner device does not teach wherein the controller is configured to generate an alarm after adjusting the ventilation rate and the tidal volume when the assessed peak inspiratory pressure remains above the predetermined threshold pressure. 
However, Berthon-Jones further teaches generating an alarm after adjusting breath delivery parameters when the assessed peak inspiratory pressure remains above the predetermined threshold pressure (ventilator support reduced as desired peak pressure threshold approached; alarm issued when peak pressure threshold is exceeded) (Berthon-Jones; col. 1, lines 40-48; col. 2, lines 41-44; col. 5, lines 36-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Banner device such that the controller is configured to generate an alarm when the peak inspiratory pressure is exceeded, as taught by Berthon-Jones, for the purpose of alerting a healthcare provider to the patient’s ventilation problem.
Claims 8-13 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lurie in view of Melker, Wallace, Berthon-Jones, and Nord.
Regarding claim 8, Lurie discloses a ventilator apparatus (cardiopulmonary resuscitation ventilator) (title) comprising: 
a portable housing (housing 36 with handle 42 for transport) (Fig. 3; col. 9, lines 55-60);  
a pneumatic assembly disposed in the portable housing (compressible bag 44, plunger 52, motor 54, pinion 56, rack 58) (Fig. 3; col. 9, line 61; col. 10, lines 2-5), the pneumatic assembly being configured to output gas to be delivered to a patient's air passage (respiratory gases supplied to patient) (col. 10, lines 16-20);
a controller disposed in the portable housing (ventilation control module 112 is part of circuitry inside ventilation system 10) (Fig. 6; col. 12, lines 40-41, 53-56), and in communication with the pneumatic assembly (module 112 controls compression of bag 44) (Fig. 6; col. 12, lines 53-56), the controller being configured to operate the pneumatic assembly to output gas to the patient's air passage (module 112 controls compression of bag 44, which determines volume of gas the patient inhales) (Fig. 6; col. 12, lines 53-56);
at least one other sensor in communication with the controller and configured to take measurements with respect to the gas output to the patient’s airway by the pneumatic assembly (flow sensor to detect when compressions are performed would sense the air flow coming out of the patient’s lungs; sensor to detect compressions is coupled to the controller) (col. 2, lines 54-58; col. 3, lines 1-9),
wherein the controller is configured to determine breathing parameter data (ventilation ratio is controlled; air volume control 98, which is part of module 112, controls gas volume delivered) (col. 7, lines 35-40; col. 11, lines 39-46; col. 12, lines 3-12) and to operate the pneumatic assembly to output gas to the patient's air passage according to the determined 
Lurie does not disclose a barometric pressure sensor in communication with the controller, the barometric pressure sensor being configured to monitor ambient barometric pressure and to communicate the monitored ambient barometric pressure to the controller, nor the controller is configured to apply correction factors to the measurements made by the at least one other sensor in communication with the controller and to adjust the breathing parameter data based on the monitored ambient barometric pressure.
However, Melker teaches a ventilator (Melker; title) with a barometric pressure sensor (barometric pressure transducer) (Melker; col. 15, line 39) in communication with the controller (microprocessor gets ambient pressure information from transducer to control ventilation of volume) (Melker; col. 15, lines 39-46), the barometric pressure sensor being configured to monitor ambient barometric pressure and to communicate the monitored ambient barometric pressure to the controller (Melker; col. 15, lines 39-46), and the controller is configured to apply correction factors (microprocessor compensates for ambient pressure to maintain an appropriate tidal volume) (Melker; col. 15, lines 39-46)  and to adjust the breathing parameter data based on the monitored ambient barometric pressure (barometric pressure transducer 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the device of Lurie to include a barometric pressure transducer, as taught by Melker, in order to detect changes in ambient pressure, in order to appropriately maintain a selected respiratory volume and offset any changes due to ambient pressure (Melker; col. 15, lines 39-46). In addition, Lurie has a flow rate sensor to detect the flow of gases from a patient, and thus would be indicative of a patient’s tidal volume. With the Melker modification to the Lurie invention, the operation of the invention can be corrected so that the flow rate measurements taken by the flow rate sensor end up adjusted, thus ensuring the appropriate tidal volume for the patient can be maintained.
Lurie does not disclose wherein the controller is configured to determine an initial tidal volume based on a patient size characteristic input to the controller.
However, Wallace teaches a ventilation control system (Wallace; abstract, lines 1-2) with a patient parameter input control (graphic user interface 20) (Wallace; Fig. 1) configured to be manipulated to input a patient size characteristic (ideal body weight value adjusted by a user) (Wallace; col. 3, lines 43-48; col. 11, lines 33-38) to the controller (interface 32 for providing control signals) (col. 6, lines 37-39), and wherein the controller is configured to determine an initial tidal volume based on the patient size characteristic input to the controller (before starting ventilation, IBW is entered so that only ranges of ventilation settings suitable for that weight, including volume, are available to administer) (Wallace; Fig. 7; col. 3, lines 43-48; col. 12, lines 56-67).

Lurie does not disclose the controller is configured to assess a peak inspiratory pressure of the gas output to the patient's airway and adjust the ventilation rate and the tidal volume to reduce the peak inspiratory pressure and maintain a desired minute volume of the gas output to the patient’s airway when the assessed peak inspiratory pressure exceeds a predetermined threshold pressure.
However, Berthon-Jones teaches control of pressure in ventilation (Berthon-Jones; title) in which it is stated that detecting peak pressure and comparing it to a maximum threshold value is a known technique. If the threshold is exceeded, corrective action is taken (Berthon-Jones; col. 1, lines 40-48). Moreover, Nord teaches an apparatus for controlling breathing (Nord; abstract) wherein the controller (control device 12) (Nord; Fig. 1; col. 2, lines 51-53) is configured to assess a pressure of the gas output to the patient's airway (compliance is the ratio between pressure and volume, thus inspired pressure is assessed) (Nord; Fig. 3; col. 2, lines 5-14; col. 4, lines 26-40) and adjust the ventilation rate and the tidal volume to reduce the peak inspiratory pressure and maintain a desired minute volume of the gas output to the patient’s airway when a predetermined threshold is exceeded (peak inspiratory pressure and breathing rate are reduced when the second compliance threshold 48 is exceeded and the target minute volume is maintained; as pressure and volume have a relationship as seen in Fig. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lurie controller to be configured to assess a peak inspiratory pressure and compare it to a predetermined threshold to determine corrective action, as taught by Berthon-Jones, and to adjust the ventilation rate and the tidal volume when the threshold is exceeded, as taught by Nord, for the purpose ensuring patient safety by avoiding the excessive build-up of pressure in a patient’s lungs (Nord; Fig. 3; col. 4, lines 41-48).
Regarding claim 9, Lurie discloses the controller is configured to determine the breathing parameter data in accordance with at least one predefined operational mode input to the controller (manual, compression-detection, and automatic modes) (col. 11, lines 27-31).
Regarding claim 10, Lurie discloses the at least one predefined operational mode comprises at least one CPR mode in which the determined breath delivery parameters are suitable for administering CPR to the patient (compression-detection mode is for use during CPR) (col. 11, lines 38-46). 
Regarding claim 11, Lurie discloses the controller is further configured to generate a periodic synchronization signal for a chest compression to be performed on the patient when administering CPR to the patient (metronome 120 to signal rescuer for chest compressions) (col. 13, lines 31-35) and to sequence, in a manner suitable for administering CPR to the patient, the generation of periodic synchronization signals with the operation of the pneumatic 
Regarding claim 12, Lurie discloses the controller includes a metronome configured to generate the periodic synchronization signals (metronome 120 to signal rescuer for chest compressions) (col. 13, lines 31-35).
Regarding claims 13, the modified Lurie device does not explicitly disclose the controller is configured to determine a period between generation of synchronization signals based on the at least one patient physical characteristic input to the controller. However, Lurie does disclose the compression/ventilation rate is adjustable as depending on the situation (Lurie; col. 11, lines 42-46). Additionally, Wallace further teaches appropriate ventilator settings depends on weight, such as the weight difference between an adult and child (Wallace; col. 11, lines 46-51). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the programing of the controller of the modified Lurie device to account for the weight input when setting the compression/ventilation ratio of a patient, in order to provide appropriate CPR ventilation to a patient.
Regarding claim 37, Lurie discloses the multiple predetermined CPR operational modes comprise a CPR tube mode (Applicant’s specification para. [0088] and para. [0092] describes the CPR tube mode as a mode in which ventilations at fixed intervals are provided when there is a device used to ensure a patient’s airway is protected, such as an endotracheal tube. Lurie teaches a device such as an endotracheal tube can be used during ventilations, and a mode of operation includes ventilating a patient at regularly timed intervals.) (Lurie; col. 4, lines 24-36; col. 8, lines 30-39) and a CPR mask mode (Applicant’s specification para. [0099] describes the .
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banner in view of Melker, Wallace, Berthon-Jones, and Nord as applied to claim 23 above, and further in view of Fry (US Patent 4,459,982).
Regarding claim 24, the modified Banner device teaches the invention as previously claimed, but does not teach the at least one pressure sensor comprises a differential pressure transducer.
However, Fry teaches a ventilator (Fry; title) which uses a differential pressure transducer to detect when a patient is inhaling or exhaling (Fry; col. 2, lines 60-68; col. 3, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to substitute in the differential pressure transducer of Fry in place of the pressure sensor of Banner, for the purpose of gathering accurate information on when the patient is inhaling or exhaling (Fry; col. 2, lines 60-68; col. 3, lines 1-6).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lurie in view of Wallace, Berthon-Jones, and Nord as applied to claim 1 above, and further in view of Atkins (US 5,239,994).
Regarding claim 29, the modified Lurie device teaches the invention as previously claimed, but does not teach the controller is configured to increase the ventilation rate and to 
However, as previously explained, Berthon-Jones teaches control of pressure in ventilation (Berthon-Jones; title) in which it is stated that detecting peak pressure and comparing it to a maximum threshold value is a known technique. When the threshold is exceeded, corrective action is taken (Berthon-Jones; col. 1, lines 40-48). Furthermore, Atkins teaches a jet ventilator system (Atkins; title) in which changes between air pressures are controlled by settings, including a high frequency ventilation setting. High frequency ventilation is defined by its much higher respiration frequency and lower tidal volumes, and thus it inherently requires an increase in respiratory rate and a decrease in tidal volume compared to conventional ventilation in order to work (see the Medical Dictionary article “ventilation” entry, page 1, “high-frequency ventilation” subentry). Thus, a change from the conventional ventilation setting with a higher peak pressure to the high frequency ventilation settings with a lower peak pressure (i.e. the conventional ventilation pressure threshold would be higher than needed by the high frequency ventilation setting) as described in Atkins would necessitate a decrease in tidal volume and increase in respiratory rate, thus correcting the ventilation settings to result in a lower peak pressure (Atkins; Fig. 3A; col. 4, lines 12-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the Lurie ventilator apparatus controller so that the controller is configured to increase respiratory rate and decrease tidal volume as a corrective action to stay below a threshold of peak pressure, as taught by Berthon-Jones and Atkins, in order to .
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lurie in view of Wallace, Berthon-Jones, and Nord as applied to claim 3 above, and further in view of Aoki et al. (US 2001/0033074 A1).
Regarding claim 32, the modified Lurie device does not teach the controller is configured to determine if the patient is a child or adult based on the estimated patient weight.
However, Aoki teaches a discriminating apparatus (Aoki; title) in an airbag system in which the weight of a person is used to determine if they are an adult or child (Aoki; abstract, lines 1-9). When the weight determines the user is a child, the airbag deploys more slowly than when the user is an adult (Aoki; para. [0008]; para. [0042]). Thus, the weight of the user determines the appropriate operation of the system. Moreover, Wallace further teaches that the entered weight value of IBW determines the appropriate ventilator settings which can be applied to the patient, which are different for adults and children (Wallace; col. 11, lines 46-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the controller of Lurie to be able to differentiate and determine whether the patient is a child or adult patient based on weight, as taught by Aoki, in order to provide appropriate ventilation settings for the ventilator to be operated on a child or an adult during use (Wallace; col. 11, lines 46-60).
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banner in view of Melker, Berthon-Jones, and Nord as applied to claim 8 above, and further in view of Atkins.
Regarding claim 35, the modified Banner device teaches the invention as previously claimed, but does not teach the controller is configured to increase the ventilation rate and to decrease the tidal volume when the assessed peak inspiratory pressure exceeds a predetermined threshold pressure.
However, as previously explained, Berthon-Jones teaches control of pressure in ventilation (Berthon-Jones; title) in which it is stated that detecting peak pressure and comparing it to a maximum threshold value is a known technique. When the threshold is exceeded, corrective action is taken (Berthon-Jones; col. 1, lines 40-48). Moreover, Atkins teaches a jet ventilator system (Atkins; title) in which changes between air pressures are controlled by settings. High frequency ventilation is defined by its much higher respiration frequency and lower tidal volumes, and thus it inherently requires an increase in ventilation rate and a decrease in tidal volume compared to conventional ventilation in order to work (see the Medical Dictionary article “ventilation” entry, page 1, “high-frequency ventilation” subentry). Thus, a change from the conventional ventilation setting with a higher peak pressure to the high frequency ventilation settings with a lower peak pressure (i.e. the conventional ventilation pressure threshold would be higher than needed by the high frequency ventilation setting) as described in Atkins would necessitate a decrease in tidal volume and increase in ventilation rate, thus correcting the ventilation settings to result in a lower peak pressure (Atkins; Fig. 3A; col. 4, lines 12-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the Banner ventilator apparatus controller so that the controller is able to increase ventilation rate and decrease tidal volume as a corrective action to .
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lurie in view of Melker, Wallace, Berthon-Jones, and Nord as applied to claim 8 above, and further in view of Aoki.
Regarding claim 36, the modified Lurie device does not teach the controller is configured to determine if the patient is a child or adult based on the patient size characteristic input to the controller.
However, Aoki teaches a discriminating apparatus (Aoki; title) in an airbag system in which the weight of a person is used to determine if they are an adult or child (Aoki; abstract, lines 1-9). When the weight determines the user is a child, the airbag deploys more slowly than when the user is an adult (Aoki; para. [0008]; para. [0042]). Thus, the weight of the user determines the appropriate operation of the system. Moreover, Wallace further teaches that the entered weight value of IBW determines the appropriate ventilator settings which can be applied to the patient, which are different for adults and children (Wallace; col. 11, lines 46-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the controller of Lurie to be able to differentiate and determine whether the patient is a child or adult patient based on weight, as taught by Aoki, in order to provide appropriate ventilation settings for the ventilator to be operated on a child or an adult during use (Wallace; col. 11, lines 46-60).

Response to Arguments
Applicant's arguments filed 9/25/2020 have been fully considered but they are not persuasive.
On page 10 of the Applicant’s remarks, the Applicant argues that they have amended the claims to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections.
On page 11 in the last two paragraphs and page 13 in the second paragraph of the Applicant’s remarks, the Applicant argues that the prior art references of Lurie, Berthon-Jones, Nord, Banner, and Melker do not teach the “a controller configured to assess a peak inspiratory pressure of gas output to the patient's airway and to adjust the ventilation rate and the tidal volume to reduce the peak inspiratory pressure and maintain a desired minute volume of the gas output to the patient's airway when the assessed peak inspiratory pressure exceeds a predetermined threshold pressure” as claimed in the amended claims 1 and 8. However, the Examiner respectfully disagrees. As explained in the rejection of claims 1 and 8 above, Lurie and Banner each modified by both Berthon-Jones and Nord teach this limitation. This is because Berthon-Jones teaches detecting peak pressure and comparing it to a maximum threshold value is a known technique, and when the threshold is exceeded corrective action is taken (Berthon-Jones; col. 1, lines 40-48), while Nord teaches assessing a pressure of the gas output to the patient's airway (compliance is the ratio between pressure and volume, thus inspired pressure is assessed) (Nord; Fig. 3; col. 2, lines 5-14; col. 4, lines 26-40) and adjusting the ventilation rate and the tidal volume to reduce the peak inspiratory pressure and maintain a desired minute volume of the gas output to the patient’s airway when a predetermined threshold is exceeded 
On page 13 in the second paragraph of the Applicant’s remarks, the Applicant argues that the prior art references of Lurie, Berthon-Jones, Nord, Banner, Wallace, Melker, and Atkins do not teach the limitation of “a controller that is configured to receive an input of a patient size characteristic and to determine an initial tidal volume based on the patient size characteristic input to the controller” as claimed in the amended claims 1 and 8. However, the Examiner respectfully disagrees. As explained in the rejection of claims 1 and 8 above, Lurie and modified by Wallace, as well as Banner by itself, teach this limitation. This is because Wallace teaches a patient parameter input control (graphic user interface 20) (Wallace; Fig. 1) configured to be manipulated to input a patient size characteristic (ideal body weight value adjusted by a user) (Wallace; col. 3, lines 43-48; col. 11, lines 33-38) to the controller (interface 32 for providing control signals) (col. 6, lines 37-39) wherein the controller is configured to determine an initial tidal volume based on the patient size characteristic input to the controller (before starting ventilation, IBW is entered so that only ranges of ventilation settings suitable for that weight, including volume, are available to administer) (Wallace; Fig. 7; col. 3, lines 43-48; col. 12, lines 56-67). Moreover, Banner teaches the controller is configured to determine an initial tidal volume based on a patient size characteristic input to the controller (operator 
On page 13 in the third and fourth paragraphs of the Applicant’s remarks, the Applicant argues that the prior art reference of Atkins, Fry, and Aoki do not provide any teaching or suggestion to teach the newly amended claims 1 and 8. However, and the Examiner does not rely on Atkins, Fry, or Aoki for the rejections of claims 1 and 8, this argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785  
                                                                                                                                                                                                      /QUANG D THANH/Primary Examiner, Art Unit 3785